 1
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 2                                                               EASTERN DISTRICT OF WASHINGTON




 3
                                                                  Jan 07, 2020
                                                                      SEAN F. MCAVOY, CLERK


 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    COLUMBIA RIVERKEEPER,
                                                    NO: 2:18-CV-387-RMP
 8                               Plaintiff,
                                                    CONSENT DECREE
 9          v.

10    CRUNCH PAK, LLC,

11                               Defendant.

12

13                                  I.        STIPULATIONS.

14         Defendant Crunch Pak, LLC (“Crunch Pak”) owns and operates a fruit

15   processing facility located at or near 300 Sunset Highway, Cashmere, Washington

16   98815 (referred to herein after as the “Facility”).

17         Crunch Pak discharges stormwater runoff from the Facility under a permit

18   issued by the Washington Department of Ecology (“Ecology”) under National

19   Pollutant Discharge Elimination System (“NPDES”) Permit No. WAR008949

20   (“Permit”).

21


     CONSENT DECREE ~ 1
 1         Plaintiff Columbia Riverkeeper (“Riverkeeper”) issued a notice of intent to

 2   sue letter dated October 4, 2018 and filed a complaint on December 18, 2018 under

 3   section 505 of the Clean Water Act (“CWA”), 33 U.S.C. § 1365, alleging that

 4   Crunch Pak is in violation of certain terms and conditions of the Permit.

 5         Riverkeeper’s complaint seeks declaratory and injunctive relief, the

 6   imposition of civil penalties, and an award of litigation expenses, including attorney

 7   and expert fees.

 8         Since receipt of the notice of intent to sue letter, Crunch Pak has invested

 9   significant efforts and resources in reducing its discharges of stormwater associated

10   with industrial activity and in improving the quality of the discharges that remain.

11   These efforts included retaining engineering consultants to assist Crunch Pak in a

12   Level Three Correction Action that was completed under the requirements of the

13   Permit. Crunch Pak’s Level Three Corrective Action included additional treatment

14   of industrial stormwater at the Facility, including rerouting stormwater from areas in

15   the northern portion of the Facility to an onsite infiltration pond, and the purchase

16   and installation of stormwater treatment systems (including an Aquip and two Zinc-

17   B-Gone units by StormwaterRx) to treat industrial stormwater from southern

18   portions of the Facility.

19         Crunch Pak and Riverkeeper (collectively, the “Parties”) stipulate that the

20   Court has jurisdiction over the Parties and the subject matter of this action under

21   section 505(a) of the CWA, 33 U.S.C. § 1365(a).


     CONSENT DECREE ~ 2
 1         The Parties agree that settlement of this matter is in the best interest of the

 2   Parties and the public and that entry of this Consent Decree without additional

 3   litigation is the most appropriate means of resolving this action.

 4         The Parties stipulate to the entry of this Consent Decree without trial,

 5   adjudication, or admission of any issues of fact or law regarding the claims and

 6   allegations set forth in Riverkeeper’s notice of intent to sue letters and complaint.

 7         The signatories for the Parties certify that they are authorized by the party

 8   they represent to enter into these Stipulations and Consent Decree.

 9    COLUMBIA RIVERKEEPER                         CRUNCH PAK, LLC

10
      By: s/ Brett VandenHeuvel              By: s/ Mauro Felizia
11    Brett VandenHeuvel, Executive Director Mauro Felizia, President

12
      KAMPMEIER & KNUTSEN, PLLC                    JEFFERS DANIELSON SONN &
13                                                 AYLWARD, PS

14    By: s/ Brian A. Knutsen                      By: s/ Patrick Aylward
      Brian A. Knutsen, WSBA No. 38806             J. Patrick Aylward, WSBA No. 7212
15    Attorney for Columbia Riverkeeper            Attorney for Crunch Pak, LLC

16                              II.    ORDER AND DECREE

17         THIS MATTER came before the Court upon the foregoing Stipulations of the

18   Parties and joint motion for entry of Consent Decree. Having considered the

19   Stipulations and the terms and conditions set forth below, the Court hereby

20   ORDERS, ADJUDGES, and DECREES as follows:

21


     CONSENT DECREE ~ 3
 1         1.     This Court has jurisdiction over the Parties and the subject matter of

 2   this action pursuant to section 505(a) of the CWA, 33 U.S.C. § 1365(a).

 3         2.     This Consent Decree shall inure to the benefit of, and be binding upon,

 4   the Parties and their successors, assigns, officials, agents, representatives, officers,

 5   directors, and employees. Changes in the organizational form or status of a party

 6   shall have no effect on the binding nature of this Consent Decree or its applicability.

 7         3.     This Consent Decree and any injunctive relief ordered within applies

 8   solely to Crunch Pak’s operation and oversight of the Facility that is subject to the

 9   Permit.

10         4.     This Consent Decree is a full and complete settlement and release of all

11   claims alleged in Riverkeeper’s notice of intent to sue letter and complaint and all

12   other claims known or unknown existing as of the date of entry of this Consent

13   Decree related to discharges of stormwater from the Facility that could be asserted

14   under the CWA against Crunch Pak, its officers, directors, employees, shareholder,

15   consultants, contractors, or agents. These claims are released and dismissed with

16   prejudice.

17         5.     This Consent Decree is a settlement of disputed facts and law. It is not

18   an admission or adjudication regarding any allegations by Riverkeeper in this case or

19   of any fact or conclusion of law related to those allegations.

20         6.     Crunch Pak agrees to the following terms and conditions in full and

21   complete satisfaction of all the claims covered by this Consent Decree:


     CONSENT DECREE ~ 4
 1                a.    Crunch Pak shall fully comply with the terms and conditions of

 2   the Permit or any successor Permit authorizing discharges of stormwater from the

 3   Facility for such time as Crunch Pak is covered by such a Permit;

 4                b.    Within ninety (90) days of entry of this Consent Decree by the

 5   Court, Crunch Pak will revise its stormwater pollution prevention plan (“SWPPP”)

 6   required under the Permit for the Facility. The revised SWPPP shall reflect the Zinc-

 7   B-Gone filter units that Crunch Pak has already installed to reduce levels of zinc

 8   contamination from roof runoff from the southern portion of the facility—the areas

 9   labeled Zone 9 and Zone 10 on the map attached hereto as Attachment A—prior to

10   treatment of such runoff by the StormwaterRx Aquip system. Crunch Pak shall

11   provide Riverkeeper a copy of the revised SWPPP upon its completion;

12                c.    Upon entry of this Consent Decree by the Court and for a period

13   of three (3) years Crunch Pak shall, no later than forty-five (45) days following each

14   calendar quarter, send via e-mail to Riverkeeper copies of the following Permit-

15   related documents that Crunch Pak has transmitted to, or received from, Ecology

16   during the previous calendar quarter: (i) quarterly discharge monitoring reports

17   (DMRs), (ii) annual reports, and (iii) engineering reports. Riverkeeper shall provide

18   Crunch Pak’s counsel the recipient e-mail address for such Permit-related documents

19   no later than fourteen (14) days after entry of this Consent Decree and from time to

20   time thereafter if such e-mail address changes.

21


     CONSENT DECREE ~ 5
 1         7.     In lieu of a penalty, Crunch Pak shall make a payment in the amount of

 2   one hundred and fifty thousand dollars ($150,000.00) to the Rose Foundation for

 3   Communities and the Environment for projects to improve the water quality of the

 4   Columbia River basin, with priority given by the Rose Foundation for Communities

 5   and the Environment to proposed projects that will benefit water quality of the

 6   Columbia River and its tributaries north of Wenatchee, Washington, including the

 7   Wenatchee River, the Entiat River, the Chelan River, the Methow River, and the

 8   Okanogan River. A letter from the Rose Foundation for Communities and the

 9   Environment agreeing to accept and distribute the funds according to the terms of

10   this Consent Decree is attached hereto as Attachment B. Such payment shall be

11   made within fourteen (14) days of entry of this Consent Decree by check payable

12   and mailed to Rose Foundation for Communities and the Environment, 201 4th

13   Street, Suite 102, Oakland, California 94607-4369, and shall bear the notation

14   “Columbia Riverkeeper v. Crunch Pak, LLC Clean Water Act Settlement,” with a

15   copy provided to the Riverkeeper at that same time.

16         8.     Within fourteen (14) days of entry of this Consent Decree, Crunch Pak

17   shall pay Riverkeeper’s litigation expenses and costs, including attorney and expert

18   fees, in the amount of forty-five thousand, seven hundred dollars ($45,700.00) in full

19   and complete satisfaction of any claims that Riverkeeper may have under the Clean

20   Water Act for litigation expenses and costs, including attorney and expert fees. Such

21   payments shall be made by check payable and mailed to Kampmeier & Knutsen,


     CONSENT DECREE ~ 6
 1   PLLC, 221 S.E. 11th Avenue, Suite 217, Portland, Oregon 97214. Riverkeeper’s

 2   above-signed counsel hereby certifies that the actual litigation expenses and costs,

 3   including attorney and expert fees, incurred in this matter equal or exceed forty-five

 4   thousand, seven hundred dollars.

 5         9.     This Court retains jurisdiction over this matter and, while this Consent

 6   Decree remains in force, this case may be reopened without filing fee so that the

 7   Parties may apply to the Court for any further order or relief that may be necessary

 8   regarding compliance with this Consent Decree or to resolve any dispute regarding

 9   the terms or conditions of this Consent Decree until it is terminated. A precondition

10   to any application to the Court under this paragraph is that the Parties must first seek

11   to resolve the dispute themselves as follows: (1) the party identifying or wishing to

12   raise an issue or dispute must provide the other party a written notice detailing the

13   nature of the issue or dispute; and (2) within thirty (30) days of receipt of such

14   notice, the Parties shall meet and confer regarding the issue or dispute. If no

15   resolution is reached at that meeting or within thirty (30) days of the written notice,

16   whichever occurs first, either party may file a motion with this Court to resolve the

17   dispute. In any action to enforce this Consent Decree, the Court shall apply the same

18   standard applied by courts in awarding fees and costs under section 505(d) of the

19   Clean Water Act, 33 U.S.C. 1365(d).

20         10.    This agreement shall take effect upon entry of the Consent Decree by

21   the Court.


     CONSENT DECREE ~ 7
 1         11.    The provisions of this Consent Decree shall terminate three years from

 2   the date of entry of the Consent Decree or upon compliance with the payment

 3   obligations in Paragraphs 7 and 8 of this Consent Decree, whichever is later.

 4         12.    All notices and other communications regarding this Consent Decree

 5   shall be in writing and shall be fully given by (1) mailing via first-class mail, postage

 6   pre-paid or delivering the same by hand; and (2) sending the same via e-mail to the

 7   following addresses, or to such other addresses as the Parties may designate by

 8   written notice, provided that notices and communications shall not be deemed to

 9   have been given until three business days after mailing or hand delivery:

10   For Columbia Riverkeeper:                      For Crunch Pak, LLC:

11   Columbia Riverkeeper                           Crunch Pak, LLC
     c/o Simone Anter                               c/o Steve McCutcheon
12   407 Portway Ave., Ste. 301                     300 Sunset Highway
     Hood River, OR 97031                           Cashmere, WA 98815
13   simone@columbiariverkeeper.org                 Steve.McCutcheon@crunchpak.com

14   Kampmeier & Knutsen, PLLC                      Jeffers Danielson Sonn & Aylward PS
     c/o Brian Knutsen                              J. Patrick Aylward
15   221 S.E. 11th Ave., Ste. 217                   2600 Chester Kimm Road
     Portland, OR 97214                             Wenatchee, Washington 98807
16   brian@kampmeierknutsen.com                     PatA@jdsalaw.com
                                                    PeterS@jdsalaw.com
17                                                  JacobK@jdsalaw.com

18         13.    This Consent Decree constitutes the entire agreement between the

19   Parties. There are no other or further agreements, either written or verbal. This

20   agreement may not be modified or amended except by a writing signed by both

21   Parties and entered by the Court.


     CONSENT DECREE ~ 8
 1         14.    Each party acknowledges that it has sought and obtained the advice of

 2   its own independent legal counsel before executing this Consent Decree. The Parties

 3   acknowledge that they have had the opportunity to freely negotiate the terms of this

 4   Consent Decree.

 5         15.    If any term, covenant, or condition of this Consent Decree is held to be

 6   invalid or unenforceable in any respect, such invalidity or unenforceability shall not

 7   affect any other provision included in this Consent Decree, provided that such term,

 8   covenant, or condition does not materially change the benefits or burdens to be

 9   received or imposed on the Parties.

10         16.    If for any reason the Court should decline to approve this proposed

11   Consent Decree in the form presented, this Consent Decree is voidable at the

12   discretion of either party. The Parties agree to continue negotiations in good faith in

13   an attempt to cure any objection raised by the Court to entry of this Consent Decree.

14         17.    The Parties recognize that, under 33 U.S.C. § 1365(c)(3), no consent

15   judgment can be entered in a Clean Water Act citizen suit in which the United States

16   is not a party prior to forty-five (45) days following the receipt of a copy of the

17   proposed consent judgment by the U.S. Attorney General and the Administrator of

18   the U.S. Environmental Protection Agency (“U.S. EPA”). Therefore, upon the filing

19   of this proposed Consent Decree by the Parties, Riverkeeper will serve copies of it

20   upon the Administrator of the U.S. EPA and the U.S. Attorney General.

21


     CONSENT DECREE ~ 9
